IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-60283
                           Summary Calendar



BRYCE DALLAS,
                                          Plaintiff-Appellant,

versus

TOMMY JACKSON, Individually and Officially, ET AL.,

                                          Defendants,

TOMMY JACKSON, Individually and Officially,

                                          Defendant-Appellee.

                   * * * * * * * * * * * * * * * *

BRYCE DALLAS,
                                          Plaintiff,

versus

KENNETH MCLENDON ET AL.,
                                          Defendants.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:93-CV-178-WS
                        - - - - - - - - - -
                           June 12, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Bryce Dallas has appealed the district court’s summary

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-60283
                                - 2 -

judgment dismissing his civil rights claims against Tommy

Jackson.   As his appellate brief, Dallas has presented only a

photocopy of a combined cross-motion for summary judgment and

response to Jackson’s summary-judgment motion, which Dallas filed

in the district court.    By failing to identify or brief any

appellate issue, Dallas has in effect abandoned any issues he may

have raised on appeal, relative to the findings and conclusions

which the district court stated in granting summary judgment to

Jackson and in denying Dallas’s said motion.    See Al-Ra’id v.

Ingle, 69 F.3d 28, 31, 33 (5th Cir. 1995); Weaver v. Puckett, 896

F.2d 126, 128 (5th Cir. 1990).

     JUDGMENT AFFIRMED.